As filed with the Securities and Exchange Commission on January 7, 2014. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENGLOBAL CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 88-0322261 (I.R.S. Employer Identification No.) 654 N. Sam Houston Parkway E., Suite 400 Houston, Texas 77060-5914 (Address of Principal Executive Offices) (Zip Code) ENGLOBAL CORPORATION 2 (Full Title of the plan) Name, Address and Telephone Number of Agent for Service: Natalie S. Hairston Chief Governance Officer ENGlobal Corporation 654 N. Sam Houston Parkway E., Suite 400 Houston, Texas 77060 (281) 878-1000 Copy of Communications to: E. James Cowen Porter Hedges LLP 1000 Main Street, 36th Floor Houston, Texas 77002-6336 (713) 226-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Securities to be Registered (1) Amount to be Registered(1) Proposed Maximum Offering Price per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, par value $0.001 per share Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “ Securities Act” ), also registered hereunder is an indeterminate number of shares of common stock issuable as a result of the anti-dilution provisions of the ENGlobal Corporation 2009 Equity Incentive Plan (the “Plan”). Pursuant to Rule 457(c), the registration fee is calculated on the basis of the average of the high and low sale prices for the common stock on the NASDAQ Stock Market on January 3, 2014, $1.415.Pursuant to General Instruction E to Form S-8, the registration fee is calculated only with respect to additional securities registered under the Plan. Statement Under General Instruction E - Registration of Additional Securities This registration statement registers an additional 1,207,187 shares of the common stock of ENGlobal Corporation (“Registrant”) related to the ENGlobal Corporation 2009 Equity Incentive Plan, which are the same class as other securities for which a registration statement on FormS-8, FileNo.333-161246 (the “Prior Registration Statement”), has been previously filed.Pursuant to General InstructionE of FormS-8, the contents of the Prior Registration Statement are hereby incorporated by reference. Item 8.Exhibits Exhibit No. Description Registrant’s specimen common stock certificate (incorporated by reference to Exhibit 4.1 to Registrant’s Registration Statement on Form S-3 filed with the SEC on October 31, 2005 (File No. 333-129336)). Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 30, 2009 (File No. 001-14217)). Amendment to Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 30, 2012 (File No. 001-14217)). Amendment to Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on November 8, 2013 (File No. 001-14217)). *5.1 Opinion of Holland & Hart LLP with respect to the legality of the securities. *23.1 Consent of Hein & Associates LLP, Houston, Texas. *23.2 Consent of Holland & Hart LLP (included in Exhibit 5.1). *24.1 Power of Attorney (included on signature page of this registration statement). * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on this 6th day of January, 2014. ENGLOBAL CORPORATION By:/s/ Mark A. Hess Mark A. Hess Chief Financial Officer and Treasurer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints William A. Coskey, P.E. and Mark A. Hess, and each of them, either of whom may act without joinder of the other, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any or all pre- and post-effective amendments and supplements to this registration statement, and to file the same, or cause to be filed the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, and each of them, or the substitute or substitutes of either of them, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ William A. Coskey, P.E. Chief Executive Officer, President, Chairman of the Boardand Director (Principal Executive Officer) January 6, 2014 William A. Coskey, P.E. /s/ Mark A. Hess Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) January 6, 2014 Mark A. Hess /s/ David W. Gent Director January 6, 2014 David W. Gent /s/ Randall B. Hale Director January 6, 2014 Randall B. Hale /s/ David C. Roussel Director January 6, 2014 David C. Roussel INDEX TO EXHIBITS Exhibit No. Description Registrant’s specimen common stock certificate (incorporated by reference to Exhibit 4.1 to Registrant’s Registration Statement on Form S-3 filed with the SEC on October 31, 2005 (File No. 333-129336)). Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 30, 2009 (File No. 001-14217)). Amendment to Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 30, 2012 (File No. 001-14217)). Amendment to Registrant’s 2009 Equity Incentive Plan (incorporated by reference to Appendix A to Registrant’s Definitive Proxy Statement on Schedule 14A filed with the SEC on November 8, 2013 (File No. 001-14217)). *5.1 Opinion of Holland & Hart LLP with respect to the legality of the securities. *23.1 Consent of Hein & Associates LLP, Houston, Texas. *23.2 Consent of Holland & Hart LLP (included in Exhibit 5.1). *24.1 Power of Attorney (included on signature page of this registration statement). * Filed herewith.
